

Exhibit 10.4
RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE
GROCERY OUTLET HOLDING CORP.
2019 INCENTIVE PLAN
Grocery Outlet Holding Corp. (the “Company”), pursuant to its 2019 Incentive
Plan, as it may be amended and restated from time to time (the “Plan”), hereby
grants to the Participant set forth below the number of Restricted Stock Units
set forth below. The Restricted Stock Units are subject to all of the terms and
conditions as set forth herein, in the Restricted Stock Unit Agreement (attached
hereto or previously provided to the Participant in connection with a prior
grant), and in the Plan, all of which are incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan.
Participant: [First Name] [Last Name]
Date of Grant: [Insert Date]
Vesting Commencement Date: March 1, 2020


Number of Restricted Stock Units: [Insert Number of Restricted Stock Units
Granted]


Vesting Schedule: Provided the Participant has not undergone a Termination prior
to the vesting date (or event), one-third (1/3) of the Restricted Stock Units
(rounded down to the nearest whole share) will vest on each of the first, second
and third anniversaries of the Vesting Commencement Date; provided, that on the
third anniversary of the Vesting Commencement Date, any Restricted Stock Units
that have not otherwise vested due to rounding will also vest in full; provided,
further, however, that the Restricted Stock Units will, to the extent not
vested, become fully vested if the Participant undergoes a Termination by the
Service Recipient without Cause following a Change in Control.
Dividend Equivalents: The Restricted Stock Units shall be credited with dividend
equivalent payments, as provided in Section 13(c)(iii) of the Plan.
* * *


1




--------------------------------------------------------------------------------





GROCERY OUTLET HOLDING CORP.




___________________________________
By:
Title:
2




--------------------------------------------------------------------------------



THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.


Participant1


______________________________




_________________________________________
1 To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant's signature hereto
3




--------------------------------------------------------------------------------



RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
GROCERY OUTLET HOLDING CORP.
2019 INCENTIVE PLAN
Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the Grocery Outlet Holding Corp. 2019 Incentive Plan, as it may
be amended and restated from time to time (the “Plan”), Grocery Outlet Holding
Corp. (the “Company”) and the Participant agree as follows. Capitalized terms
not otherwise defined herein shall have the same meaning as set forth in the
Plan.
1. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of Restricted Stock Units provided in the Grant Notice (with each
Restricted Stock Unit representing an unfunded, unsecured right to receive one
share of Common Stock). The Company may make one or more additional grants of
Restricted Stock Units to the Participant under this Restricted Stock Unit
Agreement by providing the Participant with a new Grant Notice, which may also
include any terms and conditions differing from this Restricted Stock Unit
Agreement to the extent provided therein. The Company reserves all rights with
respect to the granting of additional Restricted Stock Units hereunder and makes
no implied promise to grant additional Restricted Stock Units.
2. Vesting. Subject to the conditions contained herein and in the Plan, the
Restricted Stock Units shall vest as provided in the Grant Notice.
3. Settlement of Restricted Stock Units. Subject to any election by the
Committee pursuant to Section 8(d)(ii) of the Plan, the Company will deliver to
the Participant, without charge, as soon as reasonably practicable (and, in any
event, within two and one-half months) following the applicable vesting date,
one share of Common Stock for each Restricted Stock Unit (as adjusted under the
Plan, as applicable) which becomes vested hereunder and such vested Restricted
Stock Unit shall be cancelled upon such delivery. The Company shall either (a)
deliver, or cause to be delivered, to the Participant a certificate or
certificates therefor, registered in the Participant’s name or (b) cause such
shares of Common Stock to be credited to the Participant’s account at the third
party plan administrator. Notwithstanding anything in this Restricted Stock Unit
Agreement to the contrary, the Company shall have no obligation to issue or
transfer any shares of Common Stock as contemplated by this Restricted Stock
Unit Agreement unless and until such issuance or transfer complies with all
relevant provisions of law and the requirements of any stock exchange on which
the Company’s shares of Common Stock are listed for trading.
4. Treatment of Restricted Stock Units Upon Termination. The provisions of
Section 8(c)(ii) of the Plan are incorporated herein by reference and made a
part hereof.
5. Company; Participant.
(a) The term “Company” as used in this Restricted Stock Unit Agreement with
reference to employment shall include the Company and its Subsidiaries.
(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Restricted Stock Units may be transferred in accordance with
Section 13(b) of the Plan, the word “Participant” shall be deemed to include
such person or persons.
4



--------------------------------------------------------------------------------

         
6. Non-Transferability. The Restricted Stock Units are not transferable by the
Participant except to Permitted Transferees in accordance with Section 13(b) of
the Plan. Except as otherwise provided herein, no assignment or transfer of the
Restricted Stock Units, or of the rights represented thereby, whether voluntary
or involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
assignment or transfer the Restricted Stock Units shall terminate and become of
no further effect.
7. Rights as Shareholder. The Participant or a Permitted Transferee of the
Restricted Stock Units shall have no rights as a shareholder with respect to any
share of Common Stock underlying a Restricted Stock Unit unless and until the
Participant shall have become the holder of record or the beneficial owner of
such share of Common Stock, and no adjustment shall be made for dividends or
distributions or other rights in respect of such share of Common Stock for which
the record date is prior to the date upon which the Participant shall become the
holder of record or the beneficial owner thereof.
8. Tax Withholding. The provisions of Section 13(d) of the Plan are incorporated
herein by reference and made a part hereof. The Participant shall satisfy such
Participant’s withholding liability, if any, referred to in Section 13(d) of the
Plan by having the Company withhold from the number of shares of Common Stock
otherwise deliverable pursuant to the settlement of the Restricted Stock Units a
number of shares of Common Stock with a fair market value, on the date that the
Restricted Stock Units are settled, equal to such withholding liability;
provided that the number of such shares may not have a fair market value greater
than the minimum required statutory withholding liability unless determined by
the Committee not to result in adverse accounting consequences.
9. Notice. Every notice or other communication relating to this Restricted Stock
Unit Agreement between the Company and the Participant shall be in writing,
which may include by electronic mail, and shall be mailed to or delivered to the
party for whom it is intended at such address as may from time to time be
designated by such party in a notice mailed or delivered to the other party as
herein provided; provided that, unless and until some other address be so
designated, all notices or communications by the Participant to the Company
shall be mailed or delivered to the Company at its principal executive office,
to the attention of the Company’s General Counsel or its designee, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.
10. No Right to Continued Service. This Restricted Stock Unit Agreement does not
confer upon the Participant any right to continue as an employee or other
service provider to the Company.
11. Binding Effect. This Restricted Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.
12. Waiver and Amendments. Except as otherwise set forth in Section 12 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.
5



--------------------------------------------------------------------------------

         
13. Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein or in the Plan, if the Participant has engaged in or engages in any
Detrimental Activity, then the Committee may, in its sole discretion, take
actions permitted under the Plan, including: (a) canceling the Restricted Stock
Units, or (b) requiring that the Participant forfeit any gain realized on the
disposition of any shares of Common Stock received in settlement of any
Restricted Stock Units, and repay such gain to the Company. In addition, if the
Participant receives any amount in excess of what the Participant should have
received under the terms of this Restricted Stock Unit Agreement for any reason
(including without limitation by reason of a financial restatement, mistake in
calculations or other administrative error), then the Participant shall be
required to repay any such excess amount to the Company. Without limiting the
foregoing, all Restricted Stock Units shall be subject to reduction,
cancellation, forfeiture or recoupment to the extent necessary to comply with
applicable law.
14. Governing Law. This Restricted Stock Unit Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Unit Agreement, the Grant Notice or the Plan
to the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Unit Agreement, the Grant Notice or
the Plan, the Participant hereby submits to the exclusive jurisdiction of and
venue in the courts of Delaware.
15. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement (including the Grant Notice), the Plan shall govern and control.
16. Section 409A. It is intended that the Restricted Stock Units granted
hereunder shall be exempt from Section 409A of the Code pursuant to the
“short-term deferral” rule applicable to such section, as set forth in the
regulations or other guidance published by the Internal Revenue Service
thereunder.
17. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any shares of Common Stock acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
18. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


19. Entire Agreement. This Restricted Stock Unit Agreement, the Grant Notice and
the Plan constitute the entire agreement of the parties hereto in respect of the
subject matter contained herein and supersede all prior agreements and
understandings of the parties, oral and written, with respect to such subject
matter.


6

